Citation Nr: 1108942	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty for training from June to October 1990, and active duty from February 2003 to June 2004.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for sleep apnea.  When this case was previously before the Board in September 2009, it was remanded for additional development of the record.  The case is again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement dated September 2010, the Veteran requested "an appeal hearing with this office" concerning her claim for service connection for sleep apnea.  The following month, her representative again requested a hearing.  In her notice the appellant indicated that she had additional evidence and research to submit.  The Board notes the Veteran previously testified before a Veterans Law Judge in December 2008.  Usually an appellant is entitled to one hearing before the Board.  However, in view of the case being remanded and the indication that she has additional evidence and research to submit, the Board will allow an additional hearing in this case.

Thus, remand is indicated to schedule a Board hearing before a Veterans Law Judge.


Accordingly, the case is REMANDED for the following action:

The RO should clarify whether the Veteran wants a video conference hearing or a Travel Board hearing before a Veterans Law Judge.  Thereafter, the hearing should be scheduled in accordance with applicable procedures.  If she decides not to wait for an additional hearing, the request should be withdrawn in writing at the RO and the case returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


